DETAILED ACTION
	In the Applicant’s Reply filed on 01/11/2022, claims 1-7, 9, 11-13 are pending. Claims 1 and 7 are currently amended. Claims 8 and 10 are previously canceled. Claim 13 is newly added. Claims 1-7, 9, and 11-13 are considered in the current Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 13 recites the limitation “at least some of the mixing sections consist of two parallel walls longitudinally spaced from each other and disposed between two groups of crests.” Instant Specification discloses that mixing elements are indicated with reference numbers 60 and 70 (Instant Specification: [0106], as published in US 20190329472 A1). Although the numbers 60 and 70 indicate two rectangular blocks (FIGURE 4b), one of ordinary skill in the art would consider that a space between the two rectangular blocks is filled with another parallel wall(s) with a different angle, for example, as being exist in a normal direction of the two rectangular blocks and not being seen in the FIGURE 4b, to fill all space in the mixing section.  For a compact prosecution of examination, the limitation would be interpreted as ““at least some of the mixing sections comprise two parallel walls longitudinally spaced from each other and disposed between two groups of crests.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being as being unpatentable over by Fujita et al. (US 20090227782 A1, hereinafter Fujita) in view of Kobayashi et al. (US 6,220,745 B1, hereinafter Kobayashi). 
Regarding claim 1, Fujita teaches a plant (i.e., apparatus) for production of rolls of plastic stretch film (cellulose acylate film 12) starting from granules of one or more polymeric plastic materials (cellulose acylate resin) (abstract; ¶ [0002]; ¶ [0067]: the cellulose acylate film 12 having been stretched is wound up in the form of a roll in the winding-up section 20; FIGURE 1), and the plant comprises: 
an extrusion unit (film-forming section 14) that is a cast extrusion unit, in monoextrusion or in coextrusion, and that comprises a flat extrusion die (24) and one or more extruders (22) positioned upstream of said flat extrusion die (24), to form a melt of said one or more polymeric plastic materials (¶ [0039]: in the film-forming section 14, a cellulose acylate resin which is molten in an extruder 22 is extruded from a die 24 in a sheet form and is cast, 
a solidification unit (cooling drum 26) of said melt comprising at least one chill-roll (cooling drum 26) with a continuous surface, positioned immediately downstream of said flat extrusion die (24) so as to solidify said melt, by cooling, to obtain said plastic stretch film (cellulose acylate film 12) (¶ [0039]; FIGURE 1); and
one or more winding units (winding section 20) of the plastic stretch film into rolls (¶ [0038]: a winding section 20 for winding the stretched cellulose acylate film 12), 
wherein at least one of the extruders (22) of said one or more polymeric plastic materials is a twin-screw extruder (¶ [0040]: the extruder 22 is a twin-screw extruder and provided with two screws 38, 38 in a cylinder 32, and each screw 38 is composed of a screw shaft 34 and a screw blade 36 attached thereto; FIGURE 2), and
wherein said twin-screw extruder (22) supplies a respective amount of the melt of the one or more polymeric plastic materials with a pressure, at an outlet mouth (discharge port 42), so as to fill parts of said plant positioned immediately downstream of said twin-screw extruder (¶ [0047]: a molding compound is compressed in a molten state for kneading by applying back pressure; ¶ [0053]: the cellulose acylate resin is molten in the extruder 22, and the molten resin is continuously sent to the die 24 from the discharge port 42; FIGURES 1 and 2).
Fujita does not explicitly teach that the disclosed method and apparatus are used for “continuous production of rolls” of plastic stretch, it is intrinsic that the apparatus applies to continuous production of rolls of plastic stretch film by running the apparatus continuously without any change or modification of the disclosed structure of the apparatus.  
 Furthermore, although Fujita does not explicitly teach that the one or more winding units are “adapted to discharge said rolls after said rolls are produced,” it is intrinsic or would be obvious to one of ordinary skill in the art, the produced roll would be eventually discharged by any means (for example, even by hands, using a machine to lift, or rolled down an inclined plate, etc.).
 Fujita also teach that the extruder 22 has two screws 38 having shafts 34 with increasing diameters in a direction of the discharging port 42, maintaining a constant pitch in screw blades 36 (i.e., thus, the twin-screw extruder 22 has two screws 38 each having a threading with crests 36), and that the screw compression ratio in the extruder 22 is designed to be from 2.5 to 4.0 (¶ [0047]; FIGURE 2). The term “screw compression ratio” means the extent to which a molding compound is compressed in a molten state for kneading by applying back pressure, and is represented by the volume ratio of the feed zone A to the metering zone C (that is, the volume of the feed zone A per unit length divided by the volume of the metering zone C per unit length) (¶ [0047]).
However, Fujita does not specifically teach that each screw of the twin screws of the said twin-screw extruder, in a direction of extrusion, has a first portion, a second portion, and a third portion as recited in claim 1. 
Kobayashi teaches a method of and device for removing a liquid from a resin of high melting point by means of a co-rotating twin extruder and an operation system of a liquid removal molding of a resin of high melting point by which a scaled-down, highly effective, high performance and continuous stable operation of the device may be achieved, and the method and the device contribute to a rationalization of a polymer manufacturing process and the liquid removing and drying step of a recycling process of the waste plastics (abstract, column 17 lines 4-26). Kobayashi teaches that each screw (a co-rotating twin screw 44) of the twin screws of the said twin-screw extruder (extruder 40), in a direction of extrusion (from a resin material feeding section (feeding throat) 46 to a mold delivery (outlet) 48), has 
a first portion (first screw zone 62) causing a transport of the one or more polymeric plastic materials and having crests of decreasing pitch (from the pitch of screw 62a to the pitch of screw 62b) (column 10 lines 14-17: a first screw zone 62 comprising a full flighted screw for conveying efficiently the resin material from the feeding section 46; column 10 lines 36-39: the first screw zone 62 includes a first half portion comprising a full flighted single screw 62a of a wide flight crest width and a latter half portion comprising a single-double coupling screw 62b; FIGURE 1), 
a second portion (a second screw zone 64 comprising a kneading block and a third screw zone 66 comprising a kneading block) causing a mixing (kneading) of the one or more polymeric plastic materials and having a plurality of mixing sections (kneading blocks 64b and kneading blocks in 66a and 66b, presented as rectangular blocks) provided between groups of crests , each mixing section being spaced from another mixing section by one of the groups of crests (as shown FIGURE 1), each mixing section comprising parallel walls (blocks; as shown FIGURES 3, 4) disposed perpendicularly to a longitudinal axis of a respective screw without crests interposed between the parallel walls (column 17-23; a second screw zone 64 comprising a kneading block for separating and evaporating a water component while melt-kneading the resin materials, a third screw zone 66 of a kneading block for stabilizing the melting condition of the resin material while inducing the removed water vapor and the other gas components to the vent portion 50 at the lower stream; column 10 lines 31-33: the kneading block comprises a plurality of blocks in which a plurality of kneading blades are combined; FIGURES 1, 3, 4; of note, it would be obvious to one of ordinary skill that the screw zones having kneading blocks, which melt and knead the resin materials and stabilize the melting condition of the resin materials, causes a mixing of the resin materials), and 
a third portion (compression screw zone 72) causing a compression and pumping of the one or more polymeric materials and having crests of decreasing pitch (as shown in FIGURE 1) (column 10 lines 29-30: a compression screw zone 72 of a full flighted screw for mod-extruding the liquid removed and devolatilized resin material under vacuum).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the screws having an increased diameter (toward the outlet of the Fujita’s twin-screw extruder with the screws having the first transport portion, the second kneading portion, and the third compression portion (as recited in claim 1) as taught by Kobayashi’s twin-screw extruder, in order to yield known results or a reasonable expectation of successful results of obtaining a scaled-down, highly effective, high performance and continuous stable operation of a polymer manufacturing process and recycling of waste plastics during the manufacturing process (Kobayashi: derived from abstract, column 17 lines 4-26). 
Regarding claims 2 and 9, Fujita teaches that said twin-screw extruder (22) is provided with a final metering section (a region indicated by C) of the respective amount of the melt, and wherein a free volume between a cylinder (32) and a profile of screws (screw 38 with screw shaft 34 and screw blade) of said twin-screw extruder (22) that occupy said section (C) decreases towards the outlet mouth (discharge port 42) of said twin-screw extruder (22) so as to generate the pressure at the outlet mouth (discharge port 42) of said twin-screw extruder (22) which is such as to fill said parts of the plant positioned immediately downstream of said twin-screw extruder (22) (¶ [0046]: the cellulose acylate resin is fed into the cylinder 32 via the feed port 40 of the extruder 22, and in the cylinder 32, in turn from the feed port 40 side, there are provided a feed zone (A), a compression zone (B), and a metering zone (C); ¶ [0047]: the screw compression ratio in the extruder 22 is designed to be from 2.5 to 4.0, and the term “screw compression ratio” means the extent to which a molding compound is compressed in a molten state for kneading by applying back pressure, and is represented by the volume ratio of the feed zone A to the metering zone C, that is, the volume of the feed zone A per unit length divided by the volume of the metering zone C per unit length; FIGURES Fujita also teaches the pressure is such to continuously feed one said flat extrusion die (24) (¶ [0053]: the cellulose acylate resin is molten in the extruder 22, and the molten resin is continuously sent to the die 24 from the discharge port 42; FIGURE 1).
Regarding claim 7, Fujita teaches a process for rolls of plastic stretch film (cellulose acylate film 12) starting from extrusion of granules of one or more polymeric plastic materials (cellulose acylate resin) (abstract; ¶ [0002, 0009]; ¶ [0067]: the cellulose acylate film 12 having been stretched is wound up in the form of a roll in the winding-up section 20; FIGURE 1), said process comprises:
extruding by cast extrusion said stretch film (cellulose acylate film 12) through a flat extrusion die (24) fed by one or more extruders (22) of said granules (¶ [0039]: in the film-forming section 14, a cellulose acylate resin which is molten in an extruder 22 is extruded from a die 24 in a sheet form and is cast, rapidly cooled and solidified on a rotating cooling drum 26 to provide the cellulose acylate film 12; FIGURE 1), 
wherein at least one of the extruders (22) is a twin-screw extruder (22) which supplies the one or more polymeric plastic materials in molten state, with a pressure, at an outlet mouth (discharge port 42), which is such as to fill parts of equipment positioned immediately downstream of said twin-screw extruder (22) (¶ [0040]: the extruder 22 is a twin-screw extruder and provided with two screws 38, 38 in a cylinder 32, and each screw 38 is composed of a screw shaft 34 and a screw blade 36 attached thereto; ¶ [0047]: a molding compound is compressed in a molten state for kneading by applying 
cooling and solidifying said molten plastic film with at least one chill-roll (cooling drum 26) so as to obtain a solidified plastic stretch film (cellulose acylate film 12) (¶ [0039]: in the film-forming section 14, a cellulose acylate resin which is molten in an extruder 22 is extruded from a die 24 in a sheet form and is cast, rapidly cooled and solidified on a rotating cooling drum 26 to provide the cellulose acylate film 12; FIGURE 1).
Although Fujita does not explicitly teach that the disclosed method and apparatus are used for “continuous production of rolls” of plastic stretch film, it is intrinsic that the method applies to continuous production of rolls of plastic stretch film by running the apparatus continuously. Fujita also teach that the extruder 22 has two screws 38 having shafts 34 with increasing diameters in a direction of the discharging port 42, maintaining a constant pitch in screw blades 36 (i.e., thus, the twin-screw extruder 22 has two screws 38 each having a threading with crests 36), and that the screw compression ratio in the extruder 22 is designed to be from 2.5 to 4.0 (¶ [0047]; FIGURE 2). The term “screw compression ratio” means the extent to which a molding compound is compressed in a molten state for kneading by applying back pressure, and is represented by the volume ratio of the feed zone A to the metering zone C (that is, the volume of the feed zone A per unit length divided by the volume of the metering zone C per unit length) (¶ [0047]).
Fujita does not specifically teach that each screw of the twin screws of the said twin-screw extruder, in a direction of extrusion, has a first portion, a second portion, and a third portion as recited in claim 7. 
Fujita in view of Kobayashi teaches all the claimed limitations (as presented above regarding claim 1), and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 13, modified Fujita teaches that at least some of the mixing sections comprise two parallel walls longitudinally spaced from each other and disposed between two groups of crests (Kobayashi: FIGURE 1). Motivation to combine applied to claim 1 equally applies here. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Kobayashi as applied to claim 1 above, and further in view of Fujita (US 20100168409 A1, hereinafter Fujita’s 409).
Regarding claim 3, modified Fujita further teaches that the extrusion may be carried out in a single layer mode, or may be carried out in a multilayer mode with a multi-manifold die or a feed block die (Fujita: ¶ [0105]), but does not specifically teach that the feed-block distributing device is provided upstream of said flat extrusion die, and adapted to divide melts of said one or more polymeric plastic materials leaving said extruders into a same number of streams as layers forming the stretch film.
Fujita’s 409 teaches a process of producing a thermoplastic resin film, and the film is produced by extruding melted thermoplastic resins in sheet from through a die (abstract). Fujita’s 409 further teaches that the two kinds of melted cellulose acylate resin A and B are continuously fed to the die 24, and the die 24 is configured from a a for broadening the merged resins A and B (¶ [0065]; FIGURES 1 and 3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus for continuous production rolls of polymer films of modified Fujita to include a feed block in upstream of the flat extrusion die as taught by Fujita’s 409, in order to yield known results and a reasonable expectation of successful results of making a multilayer film as the same number of streams of the feed block.
Moreover, of note, the instant specification admitted that “in the case of multilayer film, through a feed-block distributing device already known per sé in the film coextrusion technology, whose function is to divide the streams of melt leaving the extruders into the same number of streams as the layers of multilayer stretch film, so as to distribute the various streams of melt in a predetermined sequence of layers being fed to the flat extrusion die” (page 22 line 25 - page 23 line 7). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Kobayashi as applied to claim 1 above, and further in view of Kruempel et al. (US 20170341266 A1, hereinafter Kruempel).
Regarding claim 4, modified Fujita teaches all the claimed limitations but does not specifically teach that the extrusion unit comprises at least one gravimetric dosing system configured to feed granules of the one or more polymeric plastic materials to the one or more extruders.
Kruempel teaches a process for continuously preparing a polyolefin composition made from or containing a polyolefin and carbon black in an extruder device (abstract). transferred by gravity via line (45) to dosing device hopper (46) of dosing device (47), and the dosing device hopper (46) is operated by a motor M and equipped with agitator (48), and dosing device (47) can weigh the amount of carbon black dosed into line (49) through which the carbon black is supplied to mixing device (25) (¶ [0080]-¶ [0081]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus for continuous production rolls of polymer films of modified Fujita to include a gravimetric dosing system (feeding vessel) on top of the feed port of the extruder as taught by Kruempel, in order to yield known results and a reasonable expectation of successful results of facilitating to transport polymeric materials into the extruder in a controlled way.    
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Kobayashi as applied to claim 1 above, and further in view of Lavoie et al. (US 20040159964 A1, hereinafter Lavoie).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Kobayashi as applied to claim 7 above, and further in view of Lavoie.
Regarding claims 5 and 11, modified Fujita teaches all the claimed limitations but does not specifically teach that (1) the apparatus further comprises a measuring unit of a thickness of the plastic stretch film after solidification, positioned downstream of a solidification station (claim 5), and (2) the process further comprises a step of controlling 
Lavoie teaches a process of co-extrusion of a thin electrode sheet with a thin electrolyte polymer sheet (abstract). The co-extrusion process may further comprise includes optical and/or ultra-sonic and/or Gamma gauges and/or Beta gauges measuring devices or any suitable measuring devices known to those skilled in the art adapted to measure the thickness of the various layers being extruded to ensure that the extruded layers remain within strict tolerances (¶ [0028], ¶ [0047]: bi-face assembly 155 winds through a series of rollers 190 to maintain a set tension on the continuous sheets and is brought to a measuring station 192 comprising a series of mechanical, optical, ultra sonic, Gamma or Beta measuring devices to control the thickness of the various layers of bi-face assembly 155, and the first measuring device 194 measures the overall thickness of the entire bi-face assembly 155; FIGURE 4). Lavoie further teaches that cylindrical rollers 513 and 518 may be cooled and kept at a low temperature to prevent the polymer electrolyte layer 521 from undesirably adhering thereto (¶ [0059]; FIGURE 8; i.e., the measuring devices are located downstream of the cooling cylinder because the cooling cylinder is located immediately downstream of the extruders as shown in FIGURE 8). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus and the process for continuous production rolls of polymer films of modified Fujita to include a measuring device to control the thickness of various layers of films after a cooling step of the films as taught by Lavoie, in order to yield known results and a reasonable expectation of successful results of measuring the 
Moreover, of note, the instant specification admitted that a measuring station of the thickness is already known per sé in the state of the art (page 24 lines 21-25). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Kobayashi as applied to claim 1 above, and further in view of Hirata et al. (US 20030050717 A1, hereinafter Hirata).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Kobayashi as applied to claim 7 above, and further in view of Hirata.
Regarding claims 6 and 12, modified Fujita teaches all the claimed limitations but does not specifically teach that (1) the apparatus further comprises an oscillation unit, positioned immediately upstream of said one or more winding units of the plastic stretch film into rolls (claim 6), and the process further comprises a step of treating the plastic stretch film by oscillation, in order to improve an aesthetical appearance of the rolls of the plastic stretch film (claim 12). 
Hirata teaches a method of controlling the thickness of sheets manufactured by the extrusion of material from a die (abstract). Hirata teaches that when a polyester film is wound as a roll, it can happen that the wound roll is wrinkled or streaked or disfigured at end faces, to extremely lower the value of the produced roll, or even to completely lose the commercial value, and to avoid this problem, it is proposed to improve the surface properties of the film, or to decrease the thickness irregularity, or to disperse the thickness irregularity in the transverse direction of the film by oscillation (¶ [0007]-¶ [0008]). Hirata also teaches that if the film is oscillated in a specific range of amplitude 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus for continuous production rolls of polymer films of modified Fujita to include an oscillation unit to oscillate the films at a certain amplitude while winding the films (i.e., the oscillation unit is positioned immediately upstream of a winding unit) as taught by Hirata, in order to yield known results and a reasonable expectation of successful results of decreasing the influence of thickness irregularity while winding films on a roll so as to prevent the roll from being wrinkled or streaked or disfigured at end faces, to extremely lower the value of the produced roll, or even to completely lose the commercial value (Hirata: ¶ [0007], ¶ [0266]).
Moreover, of note, the instant specification admitted that an oscillation unit is already known per sé in the state of the art (page 24 lines 21-22, page 25 line 4). 

Response to Arguments
	Applicant’s arguments filed on 01/11/2022 have been fully considered by they are not persuasive. 
	The Applicant argues (see page 5 of Remarks) that Fujita in view of Kobayashi does not disclose or suggest a second portion of said twin-screw extruder as recited in claims 1 and 7. 
	The Examiner respectfully disagrees with this argument (see the USC 103 rejections of claims 1, 7). Modified Fujita teaches all the claimed limitations as 

    PNG
    media_image1.png
    460
    1272
    media_image1.png
    Greyscale

Annotated FIGURE 1 of Kobayashi.

The Applicant argues (see page 5 of Remarks) that Fujita in view of Kobayashi does not disclose or suggest at least some of the mixing sections consist of two parallel walls longitudinally spaced from each other and disposed between two groups of crests as recited in claim 13. 
The Examiner respectfully disagrees with this argument (see the USC 112(a) rejection and the USC 103 rejection of claim 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Etricom Bulletin (“Conveying and Kneading Elements,” available at  http://jmlordinternational.com/images/Extricom_screw_elements.pdf, published at least on 12/21/2007) teaches a kneading element consist of two parallel disks (page 3).   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        


/LEITH S SHAFI/Primary Examiner, Art Unit 1744